Claim Rejections - 35 USC § 102
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota, EP 1 8340 090. Kubota discloses (cf. paragraphs [0019] to [0039] and figures (4 to 10) a shaft coupling (1) couples a first shaft (2) to which a torque is input and a second shaft (4) configured to output the torque, the shaft coupling {1} comprises:
a first coupling member (3) fixed to an end of the first shaft (2) on a side of the second shaft {4}, the first coupling member (3) including a plurality of first protrusions (13) provided at predetermined intervals in a circumferential direction of the first shaft (2), the first protrusions (73) protruding toward the second shaft (4);
a second coupling member (5) fixed to an end of the second shaft (4) on a side of the first shaft (2}, the second coupling member (5) including a plurality of second protrusions (18) provided at predetermined intervals in a circumferential direction of the second shaft (4) to protrude between the first protrusions (13); and
a cushioning member (6, 7) including a plurality of radiating portions (33, 53} extending radially, each of the radiating portions (33, 53) being disposed between the first protrusion (13) and the second protrusion (18).
When the first coupling member (3) and the second coupling member {5} are disposed coaxially and the first coupling member (3) and the second coupling member (5) are in an unloaded state, predetermined paired facing surfaces (24-24, 38, 39, 58, 59} have a minimum clearance angle present on a radially outer side with respect to a center of the radiating portion (33, 53) in a radiating direction, the predetermined paired facing surfaces (21-24, 38, 39, 58, 59} being at least one of first paired facing surfaces and second paired facing surfaces. The first paired facing surfaces (21, 22, 38, 39, 58, 59} are facing surfaces of the first protrusion (13} and the radiating portion (33, 53), the second paired facing surfaces (23, 24, 38, 39, 58, 59) are facing surfaces of the second protrusion (18) and the radiating portion (33, 53}, and the clearance angle is an angle of two intersections of an imaginary concentric circle and the predetermined paired facing surfaces about a connection axis, the imaginary concentric circle being defined about the connection axis on which the first coupling member (3) and the second coupling member (5) are disposed.
As is clear from figures 3 and 4 the clearances between first and second protrusions (13, 18) and the respective radiating portions (G3, 53} extend in the radial direction with constant width, accordingly the clearance angle is smallest at the radial outermost position).
The shaft coupling (1) further comprises a maintaining member (8) softer (cf. paragraph [0027] than the cushioning member (6, 7}, the maintaining member (8} being configured to maintain, in the unloaded state, a predetermined clearance as at least one of a clearance between each of the first protrusions (73) and each of the radiating portions (33, 53) and a clearance between each of the second protrusions (18) and each of the radiating portions (33, 53).
It is noted that the circumferential width (D2) of a radiating portion (73) of the maintaining member (8) is slightly larger (cf. paragraph [0028}} than the circumferential width of the two cushioning members (6, 7).
As is clear from the above, each of the radiating portions (38, 53, 73) is divided into three layers in a direction along the connection axis, and the maintaining member (8 with radiating member 73) is disposed between the layers of each of the two radiating portions (33, 53).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clampett, US 3,879,959.  Clampett discloses a shaft coupling couples a first shaft (3) to which a torque is input and a second shaft (1) configured to output the torque, the shaft coupling comprising: 
a first coupling member (5) fixed to an end of the first shaft on a side of the second shaft, the first coupling member including a plurality of first protrusions (13) provided at predetermined intervals in a circumferential direction of the first shaft, the first protrusions protruding toward the second shaft; 
a second coupling member (7, col. 2, lines 15-17) fixed to an end of the second shaft on a side of the first shaft, the second coupling member including a plurality of second protrusions (13) provided at predetermined intervals in a circumferential direction of the second shaft to protrude between the first protrusions; and 
a cushioning member (21) including a plurality of radiating portions (27) extending radially, each of the radiating portions being disposed between the first protrusion and the second protrusion, 
wherein Fig. 2 shows that when the first coupling member and the second coupling member are disposed coaxially and the first coupling member and the second coupling member are in an unloaded state, predetermined paired facing surfaces are separated by a clearance (25)  that is at a minimum value at the radially outermost part of the shaft coupling,  
the predetermined paired facing surfaces being at least one of first paired facing surfaces and second paired facing surfaces, the first paired facing surfaces are facing surfaces of the first protrusion and the radiating portion, the second paired facing surfaces are facing surfaces of the second protrusion and the radiating portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,699,709 is the US equivalent of Kubota, EP 1 8340 090.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679